PER CURIAM.
Appellee filed a motion, pursuant to Florida Rule of Criminal Procedure 3.190(c)(4), to dismiss the information which charged him with carrying a concealed firearm, in violation of section 790.01(2), Florida Statutes (1987). The state filed a traverse which we hold met the requirements of Florida Rule of Criminal Procedure 3.190(d). Therefore we reverse the order granting appellee’s motion to dismiss the information on the authority of State v. Hunwick, 446 So.2d 214 (Fla. 4th DCA 1984) and State v. Oberholtzer, 411 So.2d 376 (Fla. 4th DCA), petition for review denied, 419 So.2d 1199 (Fla.1982). We remand this cause to the trial court for further proceedings.
REVERSED and REMANDED.
DELL, WALDEN and POLEN, JJ., concur.